CANADY, Judge.
Danny Toro appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reject Toro’s claims regarding his habitual felony offender designation. However, based on the State’s concession of error, we reverse *16and remand solely for the postconviction court to strike Toro’s three-year minimum mandatory term imposed on the kidnapping conviction.
Affirmed in part; reversed and remanded in part.
CASANUEVA and WALLACE, JJ„ Concur.